DETAILED ACTION
Status of Claims
The amendment filed 05/03/2022 has been entered. Claims 1-31 remain pending. 
The previous objections to claims 12 and 17 are withdrawn. The objection to claim 32 is moot.
The previous 35 USC 112 rejections of claims 1, 10, 30, and 31 are withdrawn.
The previous 35 USC 112 rejection of claim 7 is maintained. The previous 35 USC 102(e) rejection of claims 1-26 and 28-30 is maintained. See Response to Arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is a contradiction between instant claim and claim 1. An element such as oxygen is in an amount of less than 25 wt.%. However, claim 1 recites a value of less than 5 wt.%.

Claim Rejections - 35 USC § 102
Claim 1-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kung et al. (US 2011/0111303).
Regarding claims 1 and 22-25, Kung discloses a negative active electrode comprising:
electrically active material, such as silicon, dispersed between graphene sheets (abstract; Fig. 6).
Figure 6 illustrates primary active material particles surrounded by plurality of a graphene sheets. The graphene sheets are interpreted as just as graphene sheets having an oxygen content less than 5 wt.%. Wherein the aggregate body of the plurality of the primary active material particles has a dimension smaller than 100 nm is viewed as conditional upon selecting an aggregate body not required by the claim since a primary active material particle is selected instead. Figure 6 to Kung is provided below.

    PNG
    media_image1.png
    554
    873
    media_image1.png
    Greyscale

Regarding claim 2, Kung discloses the plurality of graphene sheets provides a continuous electrical path across the particulate (Fig. 6).
Regarding claims 3, 9, and 10, Kung discloses a third component can include a carbonized polymer (para 0033).
Regarding claims 4, 5, 15, and 19, Kung discloses silicon loading of up to 80 wt.% (para 0030), which means the balance for graphene sheet is at least 0.01 wt.% and 1 wt.%.
Regarding claims 6-8, Kung discloses graphene oxide was reduced to make graphene (para 0037-0038), interpreted as having at least trace amount of oxygen and hydrogen.
Regarding claims 11 and 12, Kung discloses spherical particles (para 0011; Fig. 6).
Regarding claim 13, Kung discloses a negative active electrode (abstract).
Regarding claim 14, Kung discloses silicon (abstract).
Regarding claim 16, Kung discloses silicon, tin, germanium, their alloys and intermetallics (para 0011).
Regarding claim 17, Kung discloses lithium titanium oxide (para 0012).
Regarding claim 18, Kung discloses active nanoparticles, e.g., particles having an average size of no greater than about 100 nm (para 0011).
Regarding claim 20, Kung discloses a cathode (para 0013) but fails to disclose express cathode materials, however, OFFICIAL NOTICE is taken with respect that lithium composite oxides are commonly used in lithium ion batteries. Because applicant failed to traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. 
Regarding claim 21, instant claim is proviso upon limitation cathode particulate not required by dependent claim 13; therefore, the limitations of instant claim do not come into force.
Regarding claim 26, Kung discloses silicon (abstract) and will inherently have the recited capacity being the same material.
Regarding claim 28-30, Kung discloses preparing a precursor mixture of graphene or graphene precursor with a primary active material or primary active material precursor and thermally and/or chemically converting the precursor mixture to form the particulate (para 0037-0038).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,559,811. Although the claims at issue are not identical, they are not patentably distinct from each other because each recites a lithium-ion battery anode including a single graphene sheet or plurality of graphene sheets surrounding a plurality of active material particles.

Allowable Subject Matter
Claim 27 is allowable.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to claim 7, Examiner understands that the concentration of an element selected from hydrogen, fluorine, and oxygen may vary across the graphene planes. However, as currently recited, the element such as oxygen is present in an amount of less than 25% by weight, based on the total weight of the graphene planes. In claim 1, the oxygen content is less than 5% by weight. Therefore, a value of greater than 5% by weight contradicts claim 1. The claim fails to recite enough specificity with respect to what Applicant wishes to claim that the edges of the plane contain a larger amount of oxygen that the center of the plane.
 With respect to claim 1, Applicant argues the claimed invention is directed to a particulate having a dimension of less than 100 nm. The graphene sheet or plurality of graphene sheets surrounds the primary active material particle or an aggregate body of a plurality of the primary active material particles to form a particle that has a particulate dimension of less than 100 nanometers and Kung never teaches that the composite exists in the form of a particle that has a size less than 100 nm. 
In response, instant claim 1 does not recite the particulate is less than 100 nm; only that the aggregate body of a plurality of the primary active material particles has a dimension smaller than 100 nm. It is noted that the features upon which applicant relies (i.e., a particulate size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, even the limitation of an aggregate body of a plurality of the primary active material particles having a dimension smaller than 100 nm is proviso because the claim recites the particulate comprises a primary active material particle or an aggregate body of the plurality of the primary active material particle; therefore, the aggregate body is not required. The claims, as presented above, have been rejected based upon selecting a primary active material particle. With respect to the particle size, Kung teaches particles having an average size of no greater than about 100 nm (para 0011). For these reasons, the prior art rejection has been maintained.
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723